The consideration of the deeds was Hedden's oral promise to plaintiff to give her the rents and profits of the lands for her life and also to support her for her life. As security for the performance of this promise, Hedden allowed the plaintiff to retain possession of the lands, and she has ever since been and still is in the open, notorious and visible possession of them.
Hedden recorded his deeds, and his grantee mortgaged the lands to Maltby, who thus, notwithstanding the record title of *Page 564 
his mortgagor, took them subject to all the rights the plaintiff was thus openly and notoriously enjoying.
Although the plaintiff conveyed her lands, she did not deliver possession of them, and as between herself and her grantee, Hedden, she had a right to retain it, and his grantees were, by such actual possession, charged with notice of it, and, therefore, stand in his shoes. Had he or they brought ejectment, she could have successfully interposed this agreement and her possession under it as an equitable defense. In equity her right to the possession was better than theirs, and in an ejectment this would be enough. Ejectment is a possessory action. It is not needful that you should have title enough to regain possession; it suffices that your adversary has not enough to put you out. Now, Maltby, the mortgagee, if the judgment of the Appellate Division is right, can eject the plaintiff, and thus do in this action what his grantee could not have done in a direct action for the purpose under his deed.
The prevailing opinion states that "the plaintiff never had a life estate in these lands." It is true that she did not reserve to herself a legal life estate. So long as she retains the open and visible possession of the lands as the consideration of her parting with her legal title, she does not need a legal title in order to defend her right of possession. Her equitable defense suffices. No one could take the legal title without notice of her equitable right to the possession which she was actually enjoying, and thus subject to it.
Where the purchaser has paid the purchase price and also taken possession under an oral contract for the sale and purchase of lands, his vendor cannot eject him, unless equity also requires it, and in such case the vendor must restore the consideration. Here the plaintiff never surrendered her possession, and paid for her lifelong right of retaining it by giving her vendee the legal title to the lands. There is no pretense of restoring to her the consideration. She is entitled to one or the other. The mortgagee is entitled to no more than his mortgage covered, namely, legal title in the mortgagor, subject *Page 565 
to the possession in the plaintiff. The record and his good faith protect his mortgage upon the naked legal title, but the plaintiff by her actual possession gave him notice that the record could not override or displace her right to such possession, and equity makes the legal title subject to it.
I advise that the judgment of the Appellate Division be reversed, and the judgment of the trial court be affirmed, with costs to the plaintiff.
PARKER, Ch. J., and GRAY, J., concur with WERNER, J., for affirmance, and HAIGHT, J., concurs in result; O'BRIEN and CULLEN, JJ., concur with LANDON, J., for reversal.
Judgment affirmed.